TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00690-CV


Jeannette Stevens, Appellant

v.

Riley D. Stevens, Appellee




FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
NO. 07-1634-FC3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant filed her notice of appeal on December 4, 2009, along with an
affidavit of indigence.  After several delays, the filing of the appellate record was completed on
November 9, 2010, making appellant's brief due December 13.  See Tex. R. App. P. 38.6(a).  On
January 11, 2011, we sent appellant notice that her brief was overdue, informing her that if a
response was not filed by January 21, the appeal was subject to dismissal.  See id. R. 42.3(b).  To
date, we have received no response from appellant.  We therefore dismiss the appeal for want of
prosecution.  See id. 
						____________________________________
						David Puryear, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed on for Want of Prosecution
Filed:   March 29, 2011